Citation Nr: 1045988	
Decision Date: 12/08/10    Archive Date: 12/20/10

DOCKET NO.  08-07 329	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent for 
anxiety disorder with partial posttraumatic stress disorder 
(PTSD).

2. Entitlement to service connection for residuals of a traumatic 
brain injury (TBI).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel



INTRODUCTION

The Veteran had active military service from August 2000 to 
August 2004.  The Veteran's DD Form 214 reflects that the Veteran 
received the Combat Action Ribbon.

These matters come to the Board of Veterans' Appeals (Board) on 
appeal from a rating decision of the Department of Veterans 
Affairs (VA) Togus, Maine Regional Office (RO).  The case was 
forwarded to the Board from the Boston Massachusetts, RO which 
now has jurisdiction of the case.

By a February 2008 rating decision, the RO in Boston, 
Massachusetts granted a higher initial 50 percent rating for the 
Veteran's service-connected anxiety disorder with partial PTSD.

Because the Veteran has disagreed with the initial rating 
assigned following the grant of service connection for anxiety 
disorder with partial PTSD, the Board has characterized this 
issue in light of Fenderson v. West, 12 Vet. App. 119, 126 (1999) 
(distinguishing initial rating claims from claims for increased 
ratings for already service- connected disability).  Although the 
RO as granted a higher initial rating for anxiety disorder with 
partial PTSD during the pendency of this appeal, inasmuch as 
higher ratings are available, and a Veteran is presumed to seek 
the maximum available benefit for a disability, the claim for an 
initial higher rating remains viable on appeal.  See AB v. Brown, 
6 Vet. App. 35, 38 (1993);

In May 2009, the Board remanded these issues to the RO for 
additional development.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.



REMAND

Initially, the Board notes that additional VA medical records, 
Vet Center records, and an October 2009 VA examination report 
pertaining to each of the claims on appeal were associated with 
the claims file pursuant to the Board's May 2009 remand 
instructions, and after the issuance of the February 2008 
statement of the case.  Thus, these records have not been 
considered by the RO and neither the Veteran nor his 
representative has expressly waived initial RO consideration of 
the evidence.  Hence, a remand for RO consideration of this 
evidence, in the first instance, and issuance of an SSOC 
reflecting such consideration, is warranted.  See 38 C.F.R. § 
19.31, 19.37 (2009).

In addition, as pointed out by the Veteran's representative in an 
October 2010 brief, the Veteran is currently receiving Social 
Security Disability Insurance (SSDI) benefits, which, based on 
notations in the October 2009 VA examination report, appear to be 
related to his service-connected psychiatric disability.  
However, no attempts have been made to obtain the record 
pertaining to the award of such benefits by the Social Security 
Administration (SSA).  Such records may be of significant 
probative value in determining whether service connection for the 
disability at issue may be granted.  While SSA records are not 
controlling for VA determinations, they may be "pertinent" to VA 
claims.  See Collier v. Derwinski, 1 Vet. App. 412 (1991); 
Murincsak v. Derwinski, 2 Vet. App. 363 (1992).   See also Lind 
v. Principi, 3 Vet. App. 493, 494 (1992) (the duty to assist 
requires the VA to attempt to obtain records from other Federal 
agencies, including the SSA, when the VA has notice of the 
existence of such records).  See 38 C.F.R. § 3.159(c)(2).  Thus, 
the RO must request complete copies of the SSA records utilized 
in awarding the Veteran SSDI benefits.

Accordingly, the case is REMANDED for the following actions:

1.  The AMC/RO should contact the SSA and 
request copies of all disability 
determinations for the Veteran and all 
underlying medical records associated with 
those determinations.  All records obtained 
should be associated with the claims file.  
If records are not found or are not 
available, the claims file should contain 
documentation of the efforts made.  If the 
documents are not found, appellant should be 
requested to provide any pertinent records 
that he might have.

2.  Thereafter, the AMC/RO should 
readjudicate the claim for an initial higher 
rating for anxiety disorder with partial PTSD 
and the claim for service connection for 
residuals of a TBI.  The AMC/RO must discuss 
whether "staged" ratings are warranted 
pursuant to Fenderson, cited to above, and 
whether the criteria for a referral for 
assignment of higher ratings on an extra-
schedular basis, pursuant to 38 C.F.R. § 
3.321(b)(1) have been met.

3.  If any benefit sought on appeal remains 
denied, the Veteran and his representative 
should be provided with a SSOC that contains 
notice of all relevant actions taken. An 
appropriate period of time should be allowed 
for response before the claims file is 
returned to the Board for further appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 


action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


